04/16/2020
                   IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                 Assigned on Briefs April 2, 2020

           BRADLEY HARPER v. JIM HAMMOND, SHERIFF, ET AL.

                     Appeal from the Circuit Court for Hamilton County
                           No. 18C530 L. Marie Williams, Judge
                         ___________________________________

                                No. E2019-01247-COA-R3-CV
                            ___________________________________

This appeal follows the trial court’s entry of an order of dismissal. Because the notice of
appeal was not timely filed, we dismiss the appeal for lack of subject matter jurisdiction.

                  Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ARNOLD B. GOLDIN, J., delivered the opinion of the court, in which JOHN W. MCCLARTY
and W. NEAL MCBRAYER, JJ., joined.

Bradley Harper, Only, Tennessee, Pro se.

R. Dee Hobbs, Chattanooga, Tennessee, for the appellees, Jim Hammond and Craig
Bodnar.


                                   MEMORANDUM OPINION1

       This case was initiated by the Appellant Bradley Harper, a.k.a. Dane Sayles, when
he filed a pro se complaint in the Hamilton County Circuit Court invoking the Tennessee
Governmental Tort Liability Act. The named defendants in Mr. Harper’s action
subsequently filed a motion to dismiss, arguing in a supporting memorandum that Mr.
Harper’s lawsuit was deficient for a number of reasons, including the fact that his claims
were time-barred. On August 14, 2018, the Circuit Court dismissed Mr. Harper’s

       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm,
       reverse or modify the actions of the trial court by memorandum opinion when a formal
       opinion would have no precedential value. When a case is decided by memorandum
       opinion it shall be designated “MEMORANDUM OPINION”, shall not be published, and
       shall not be cited or relied on for any reason in any unrelated case.
lawsuit, holding that it was barred by the applicable statute of limitations.

       Following the dismissal of his action, on August 30, 2018, Mr. Harper filed a
motion to alter or amend. Prior to a ruling on his motion to alter or amend, Mr. Harper
filed a document in the Circuit Court styled “Premature Notice of Appeal,” wherein he
requested that the Circuit Court order his notice of appeal to be filed should it rule against
him on his motion to alter or amend. The Circuit Court later entered an order denying
Mr. Harper’s motion to alter or amend on October 3, 2018. Mr. Harper did not file a
notice of appeal with the Clerk of this Court until July 12, 2019.

       Although Mr. Harper attempts to challenge the dismissal of his case on appeal, we
are unable to reach the merits of his dispute. Although the issue has not been raised by
any of the parties to this appeal, we must first consider whether this Court has subject
matter jurisdiction to hear the appeal. See Tenn. R. App. P. 13(b). Among the pertinent
considerations is whether the notice of appeal was timely filed:

        This Court lacks subject matter jurisdiction to hear an appeal if the notice
        of appeal is not timely filed. First Nat'l Bank v. Goss, 912 S.W.2d 147, 148
        (Tenn. Ct. App. 1995). Pursuant to Rule 4 of the Tennessee Rules of
        Appellate Procedure, a notice of appeal must be filed within thirty days
        after the entry of the judgment appealed from. Tenn. R. App. P. 4(a). If the
        Appellant timely files a motion under Rule 59.01 of the Tennessee Rules of
        Civil Procedure, however, the time for appeal runs from the entry of the
        order granting or denying such motion. Tenn. R. App. P. 4(b).

U.S. Bank, N.A. v. Tenn. Farmers Mut. Ins. Co., 410 S.W.3d 820, 825–26 (Tenn. Ct. App.
2012). Here, Mr. Harper filed a motion to alter or amend, one of the motions provided
for by Rule 59.01, and thus, the time for his appeal ran from the entry of the trial court’s
October 3, 2018 order denying Mr. Harper’s motion to alter or amend. Clearly, his filing
of a notice of appeal with the clerk of this court in July 2019 was untimely.

       Ostensibly, Mr. Harper has attempted to rely on the “premature” notice of appeal
he filed in this case. That filing expressly noted, as is accurate, that Rule 4(d) of the
Tennessee Rules of Appellate Procedure provides as follows: “A prematurely filed notice
of appeal shall be treated as filed after the entry of the judgment from which the appeal is
taken and on the day thereof.” Tenn. R. App. P. 4(d). The problem here is that there
never was a notice of appeal filed in this Court until July 2019. The “premature” filing
Mr. Harper evidently relies on was filed with the Clerk of the Circuit Court, not with the
Clerk of this Court,2 a point underscored by the filing itself, which requested that the
Circuit Court order Mr. Harper’s notice of appeal to be filed if the motion to alter or

        2
          After the filing of Mr. Harper’s July 12, 2019 notice of appeal in this Court, we received a copy
of the “premature” notice of appeal that had been filed in the Circuit Court.
                                                   -2-
amend was denied. Under our rules of appellate procedure, the notice of appeal must be
filed with the Clerk of this Court. See Tenn. R. App. P. 4(a) (“In an appeal as of right to
the . . . Court of Appeals . . . the notice of appeal . . . shall be filed with the clerk of the
appellate court.”). Although a notice of appeal was ultimately filed with this Court, it
was not timely. Accordingly, we hereby dismiss the appeal for lack of subject matter
jurisdiction.


                                                   _________________________________
                                                   ARNOLD B. GOLDIN, JUDGE




                                             -3-